 

--------------------------------------------------------------------------------

Exhibit 10.4
 
 
REIMBURSEMENT AGREEMENT
 
This Reimbursement Agreement (this “Agreement”) is dated as of August 4, 2010 by
and between Telkonet, Inc., a Utah corporation (the “Company”) and ____________
(the “Director”).
 
RECITALS
 
A.           The Director serves as a non-management member of the Board of
Directors of the Company (the “Board”) and as member of each of the Audit
Committee of the Board and the Compensation Committee of the Board having
commenced his service on the Board beginning October 2003.
 
B.           Pursuant to the Company’s Director Compensation Policy, the Company
compensates the Director as follows: (i) $4,000 cash payment per month, (ii)
10,000 vested non-qualified stock options per quarter and (iii) $1,000 cash
payment for each committee meeting of the Board such director attends
(collectively “Director’s Compensation”).
 
C.           During the period from April, 2007 through the date of this
Agreement, the Company failed to pay Director’s Compensation to the Director:
for an aggregate amount of delinquent payments equal to $____________ (the
“Delinquent Amount”).
 
D.           The Company did not pay the Director the Delinquent Amount during
such time period because making such payments would have jeopardized the ability
of the Company to continue as a going concern.
 
E.           The Company and the Director desire to enter into this Agreement to
set forth their agreement and understanding with respect to how the Delinquent
Amount will be satisfied by the Company.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Director hereby
agree as follows:
 
1.           Satisfaction of the Delinquent Amount. The Director shall accept,
in full and complete satisfaction of the Delinquent Amount, an award of
unrestricted common stock, par value $0.001 per share, of the Company (the
“Common Stock”), with an aggregate value equal to the Delinquent Amount (the
“Stock Award”).  The Stock Award will be made pursuant to the Telkonet, Inc.
Amended and Restated Stock Option Plan on or before the date the Company
completes that certain sale of its Series B Preferred Stock with the purchasers
thereof, and the number of unrestricted shares being awarded will be determined
by dividing the Delinquent Amount by Thirty Six Cents ($0.36) (with any fraction
thereof rounded down to the nearest whole share).


2.           Release.  For and in  consideration of the mutual promises,
covenants, and  releases set forth herein, Director does hereby for himself, and
for his successors and assigns, if any, release and absolutely discharge the
Company, and each of its past and present officers, directors, shareholders,
employees, predecessors, successors in interest, attorneys, agents, assigns,
subsidiaries, parent companies, accountants  and  representatives, and each of
them, (the "Released Company Parties") from any and all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, accounts,
accountings, reckonings, costs, and expenses (including,  but not limited to,
attorneys' fees and costs), damages, liens, judgments, actions and causes of
action, of every kind and nature whatsoever, at law or in equity, known or
unknown, suspected or unsuspected, which Director ever had, or now has against
the Company and/or the Released Company Parties, which arise out of, or are in
connection  with, the Delinquent Amounts, with the exception of the parties'
rights and obligations under this Release.
 

SIGNATURE PAGE TO DIRECTOR COMPENSATION AGREEMENT
 
 

--------------------------------------------------------------------------------

 



3.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The parties hereto shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto.


4.           Applicable Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Utah, without regard to the principles of conflicts of law thereof.


5.           Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other parties hereto may reasonably request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


6.           No Third Party Beneficiary. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


7.           Miscellaneous.


(a)           This Agreement constitutes the entire agreement between the
Company and the Director with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.


(b)           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto.  Facsimile signatures on this Agreement,
or any counterpart of this Agreement, shall have the same force and effect as
original signatures.


(c)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.


 
IN WITNESS WHEREOF, the parties hereto have caused this Reimbursement Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
TELKONET, INC.
DIRECTOR
By:____________________________
By:____________________________
Name: Jason Tienor
Name: _________________________
Title: Chief Executive Officer
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------